                Case 20-12890-mkn        Doc 9      Entered 06/17/20 17:02:18      Page 1 of 2



 1   Lindsay P. S. Kolba, Assistant United States Trustee          E-filed on June 17, 2020
     State Bar #GA 541621
 2
     UNITED STATES DEPARTMENT OF JUSTICE
 3   Office of the United States Trustee
     300 Las Vegas Boulevard, So., Suite 4300
 4
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6600 Attorney Ext. 235
     Facsimile: (702) 388-6658
 6   lindsay.p.kolba@usdoj.gov
 7
     Attorney for the United States Trustee
 8         TRACY HOPE DAVIS
 9                              UNITED STATES BANKRUPTCY COURT
10                                        DISTRICT OF NEVADA
11
      In re                                           )   Case No. 20-12890-mkn
12                                                    )
      PLAYERS NETWORK,                                )   Chapter 11
13                                                    )
                                          Debtor.     )
14                                                    )
                                                      )
15                                                    )
                                                      )
16
                     NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE
17
              Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following
18
19   qualified individual as Subchapter V trustee in the above-captioned case:

20                                   Edward Burr
                                     10191 E. Shangri La Road
21
                                     Scottsdale, AZ 85260
22                                   Phone: (602) 418-2906
                                     Email: Ted@macrestructuring.com
23
     Dated: June 17, 2020                            TRACY HOPE DAVIS
24                                                   UNITED STATES TRUSTEE
25
26                                                   By: /s/ Lindsay P. S. Kolba
                                                         Lindsay P. S. Kolba
27                                                       Assistant United States Trustee
28



     Notice of Appointment of Subchapter V Trustee
          Case 20-12890-mkn        Doc 9     Entered 06/17/20 17:02:18         Page 2 of 2




                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEVADA
                                 LAS VEGAS DIVISION


IN RE:                                                        CASE NO. 20-12890-mkn

PLAYERS NETWORK,                                              CHAPTER 11

                           Debtor(s)



                 VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

         In connection with the United States Trustee’s Notice of Appointment of me as

Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as

defined by 11 U.S.C. §101(14) in that I:

                (a)    am not a creditor, equity security holder or insider of the debtor;

                (b)    am not, and was not, within two years before the date of filing of the
                       petition, a director, officer, or employee of the debtor; and

                (c)    do not have an interest materially adverse to the interest of the estate or of
                       any class of creditors or equity security holders, by reason of any direct or
                       indirect relationship to, connection with, or interest in, the debtor, or for
                       any other reason.

         Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation

for my service in this case at an hourly rate of $375.00, in addition to seeking reimbursement for

any actual and necessary expenses I incur.

         I hereby accept my appointment as subchapter V trustee in this case pursuant to FRBP

2008.


Dated:          June 17, 2020                                    /s/__Edward M. Burr_____________
                                                      Edward M. Burr



                                                  1
